Dissenting Opinion by
Me. Justice Moschzisker:
The majority opinion rests upon the assertion that the appellee did not know the bonds had been transferred *486from her name to that of Wagner. When a person receives a check from a corporation at a regular interest period, for an amount usually paid on certain bonds owned by her, and standing in her name, which check shows, on its face, it is in payment of interest on bonds, and also states, in effect, that these securities stand in the name of the payee, the latter being a third person, and that third person transfers the check by endorsement, to my mind, the recipient is thereby put upon such notice the bonds no longer stand in her name, that she should not be heard to plead ignorance of their transfer. To hold otherwise makes one rule of law for women, possessed of all their faculties, who happen to be inexperienced in business, and another for the rest of mature mankind; therefore, I dissent.